Citation Nr: 1430194	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  10-31 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of service connection for anxiety disorder.

2.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, and dysthymic disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to September 1984 and June 1987 to December 1987.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2011, a video conference hearing was held before the undersigned.  A transcript of the hearing is of record.  At the hearing, the Veteran was granted a 60-day abeyance period for the submission of additional evidence to support his appeal.  That period of time has lapsed, and no additional evidence has been received.  Hence, the appeal will be considered on the basis of the current record. 

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  The Veteran's December 2009 petition to reopen his claim specifically requested service connection for "anxiety and PTSD and any other mental condition."  Along with the diagnoses of PTSD and anxiety disorder, the record also contains a diagnosis of dysthymic disorder.  Accordingly, and as a result of the Board's favorable decision below on the petitions to reopen the claims of service connection for PTSD and anxiety disorder, the Board has characterized the de novo psychiatric disorder issue as a claim of service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, and dysthymic disorder. This characterization ensures that any potential psychiatric diagnoses are considered.


FINDINGS OF FACT

1.  An unappealed January 2008 rating decision denied service connection for anxiety disorder. 

2.  An unappealed March 2008 rating decision denied service connection for PTSD.

3.  The evidence associated with the claims file subsequent to the January 2008 and March 2008 rating decisions is new, relates to an unestablished fact necessary to substantiate the claims of service connection for PTSD and anxiety disorder and raises a reasonable possibility of substantiating the claims.

4.  There is credible supporting evidence the Veteran was sexually assaulted in service.

5.  Clear and unmistakable evidence shows the Veteran was physically abused as a child and young adult and experienced resultant psychiatric symptoms prior to service.  

6.  There is not clear and unmistakable evidence that the pre-existing psychiatric disability was not aggravated by service.

7.  The evidence is in equipoise as to whether current diagnoses of anxiety disorder, PTSD, and dysthymic disorder are related to the in-service sexual assault. 


CONCLUSIONS OF LAW

1.  The January 2008 rating decision that denied service connection for anxiety disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  The March 2008 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).

3.  New and material evidence having been submitted, the claims of service connection for anxiety disorder and PTSD are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  Service connection for an acquired psychiatric disorder, diagnosed as anxiety disorder, PTSD, and dysthymic disorder, is granted.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the appeal given the fully favorable nature of the Board's decision.

Service connection for anxiety disorder was denied in a January 2008 rating decision, while service connection for PTSD was denied in a March 2008 rating decision.  These decisions denied the claims in part on findings that the Veteran did not have current diagnoses of anxiety disorder and PTSD.  The Veteran did not appeal these decisions, nor did he submit any new and material evidence within a year following the decisions; thus, the decisions became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.156(b), 20.302, 20.1103.

The evidence received as part of the Veteran's December 2009 petition to reopen includes VA treatment records since August 2007 which reflect a diagnosis of anxiety disorder and a March 2010 VA examination showing a diagnosis of PTSD under DSM-IV criteria.  This evidence is both new and material and raises a reasonable possibility of substantiating the claims of service connection.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claims are thereby reopened.  

Turning to consideration of the claim of service connection for an acquired psychiatric disorder on the merits, as noted above, the evidence reflects diagnoses of anxiety disorder and PTSD.  Additionally, on March 2010 VA examination, the examiner diagnosed dysthymic disorder.  Thus, there is evidence of a current psychiatric disorder.  38 C.F.R. §§ 3.303, 3.304(f); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

At the August 2011 hearing, the Veteran testified that he was sexually assaulted towards the beginning of his service by a fellow airman.  Board Hearing Tr. at 3-4.  He testified that subsequent to the sexual assault he became hypervigilant about becoming the best airman possible.  Id. at 3-4.  He also became more adventurous and daring, by repelling off of cliffs, going whitewater kayaking, and mountain bike riding.  Id. at 5-6.  He reported that in service he got into a motorcycle accident after riding a motorcycle in dangerous conditions when he had never ridden a motorcycle before.  Id.  

Service personnel records reflect the Veteran won Wing Maintenance NCO of the Month in October 1983 and that he received exceptional job performance evaluations during service.  Additionally, January 1982 service treatment records show the Veteran was in a motorcycle accident.

A September 2010 statement from J.C.B., who met the Veteran in service and remains friends with him, states that the first few months that he knew the Veteran, he was not very adventurous in his activities and mostly read, watched movies, went to museums, and hung out in the barracks.  He reported that a few months later his attitude changed and he began seeking out high adrenaline activities, such as white water rafting and backpacking.  

This evidence is credible supporting evidence of the Veteran's reports of being sexually assaulted during service and establishes an in-service stressor event and in-service incurrence.  38 C.F.R. §§ 3.303, 3.304(f); see Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012) (finding that before the presumption of soundness can be applied, there must be evidence that a disability or injury that was not noted on entrance into service manifested or was incurred in service).  
However, the evidence of record raises a question as to whether the Veteran had a psychiatric disability that pre-existed his service.

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The Veteran is presumed sound as to a psychiatric disability, since his July 1980 entrance examination is negative for notation of such a disability.  The Veteran has reported that he was abused by his father and his older brothers when he was a child and that he was sexually assaulted prior to entering service by a non-relative male.  See March 2010 VA examination report; August 2011 Board Hearing Tr. at 3-4.  Although the Veteran is not competent to opine that he had a psychiatric disability that existed prior to service, he is competent to testify about facts and circumstances of which he has knowledge that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2); see Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his personal knowledge and experience).  The Board also finds these statements and testimony to be credible, as they are consistent with each other and have been the same throughout the appeal.  

On March 2010 VA examination, the examiner concluded that it was likely that the Veteran's troubles with depression and anxiety pre-existed service.  Significantly, there is no evidence to the contrary.  The Board concludes that this evidence, in conjunction with the Veteran's statements regarding events that occurred prior to service, is clear and unmistakable evidence that the Veteran had a psychiatric disorder that pre-existed his service.   

In order to rebut the presumption of soundness, the Government must next prove that the pre-existing disability was not aggravated by service.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009).

On March 2010 VA examination, the examiner concluded that it was likely that the sexual trauma that occurred to the Veteran during service "exacerbated [his] pre-existing difficulties."  This evidence and the evidence described above regarding the Veteran's behavior changes in service support that he experienced increased symptoms of a psychiatric disorder during service.  There is no clear and unmistakable evidence that the exacerbation of his symptoms was caused by the natural progression of his pre-existing psychiatric disability.  Thus, the evidence is not sufficient to rebut the aggravation prong of the presumption of soundness.  See Quirin, 22 Vet. App. at 397.

Further, the remaining evidence is at least in equipoise as to whether there is a nexus between the sexual assault that occurred in service and the Veteran's current psychiatric diagnoses.  38 C.F.R. §§ 3.303, 3.304(f); Shedden v. Principi, 381 F.3d at 1167.  Specifically, the March 2010 VA examiner concluded that the Veteran's pre-existing psychological conditions were exacerbated, in part, by the in-service assault.  There is no evidence contrary to this opinion.  

Therefore, resolving any reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's current psychiatric diagnoses of anxiety disorder, PTSD, and dysthymic disorder are etiologically related to the in-service sexual assault that aggravated a pre-existing psychiatric disorder.  The benefit sought on appeal is granted. 



ORDER

New and material evidence having been submitted, the claims of entitlement to service connection for anxiety disorder and PTSD are reopened.

Service connection for an acquired psychiatric disorder, diagnosed as PTSD, anxiety disorder, and dysthymic disorder, is granted.




____________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


